Citation Nr: 1424395	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-33 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizoaffective disorder.  

2.  Entitlement to service connection for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Esq. 


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1993 until February 1996.  These matters come to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his December 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via Videoconference.  In a September 2013 letter, the RO informed him that his hearing was scheduled for November 2013.  Although the hearing notification letter was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  He has not since explained his absence or requested to reschedule the hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.700(e) , 20.704(d) (2013).  In fact, additional correspondence indicates that he has withdrawn this request.

The Board is mindful of the fact that the Veteran has pursued claims for personality disorder and schizoaffective disorder.  As a preliminary matter, the Board notes that the Veteran filed a claim for paranoid schizophrenia in March 2003.  In a September 2003 rating decision, the RO denied service connection for personality disorder.  Although the RO characterized the Veteran's claim as such, it is clear in the rating action that the RO also adjudicated and denied service connection for schizophrenia.  The Veteran filed a claim to reopen his schizophrenia claim in May 2010.  Accordingly, the Board finds the present claim to be one to reopen the Veteran's previously denied claim.  

The Veteran did not initiate an appeal for his claim for service connection for personality disorder, nor is there evidence that he intended to include personality disorder as part and parcel of the present claim.  Therefore, the Board's review of this claim is limited to schizoaffective disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 7 (2009) (finding that the Board's duty to expand a claim to include multiple diagnoses does not extend to cases in which there is no indication that the claimant is seeking benefits for a particular disability); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection).  

In January 6 2014 and February 4 2014 letters, the Veteran's representative requested an additional 30 days to obtain additional, potentially relevant evidence.  The undersigned Veterans Law Judge granted the request in a February 2014 ruling letter.  As the allotted 30 days have passed, and no additional evidence has been received by the Board, the claim is ripe for adjudication.  


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection claim for schizoaffective disorder; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

2.  Evidence received since that September 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for schizoaffective disorder.  

3.  The initial manifestations of the Veteran's diagnosed schizoaffective disorder occurred during his active service. 


CONCLUSION OF LAW

1.  The September 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for personality disorder and schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  A schizoaffective disorder was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran initially filed a claim of entitlement to service connection for paranoid schizophrenia in March 2003.  In a September 2003 rating decision, the RO denied the Veteran's claim, in pertinent part, based on a finding that the evidence did not support a relationship between the Veteran's mental condition and active service and that the evidence did not support a diagnosis of schizophrenia.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision on schizophrenia became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran filed a claim to reopen in May 2010.  A November 2010 rating decision denied his claim, and the Veteran timely appealed this decision.  

The evidence added to the record since the last final denial includes VA examination reports and a VA medical opinion.  Significantly, the October 2010 VA examination reveals a diagnosis of schizoaffective disorder, and the May 2012 opinion from Dr. J.V. provides a nexus opinion.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the September 2003 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, his schizoaffective disorder claim will be reopened. 


III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). However, application of 38C.F.R. § 3.303(b) is only triggered if the disability in question is one that is listed as a chronic disability under 38 C.F.R. §§ 3.307, 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). The term "psychosis" includes schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current psychiatric disorder had its onset in service or is otherwise etiologically related thereto.  In a June 2003 VA examination, the Veteran was diagnosed with paranoid schizophrenia.  Most recently, a May 2012 opinion letter from Dr. J.V. shows a diagnosis of schizoaffective disorder.  Thus, as the evidentiary record clearly shows a current psychiatric diagnosis, the Board will now consider in-service incurrence.  

The Veteran's service treatment records reflect multiple complaints and findings of a psychiatric disorder.  His separation examination indicates that he was diagnosed with panic disorder and atypical depression.  His DD 214 shows that he was discharged for personality disorder.  The record reflects numerous depressive and panic episodes, with multiple diagnoses of personality disorder and depression.  

Post-service treatment records document findings of schizoaffective disorder, paranoid schizophrenia, and a family history of schizophrenia.  In a June 2003 VA examination, the examiner diagnosed the Veteran with paranoid schizophrenia and stated that service may have exacerbated the Veteran's condition, but he could not delineate to what extent without resorting to mere speculation.  The same examiner later gave a negative opinion without an expressed rationale.  

In an August 2003 VA medical opinion, the reviewing physician attributed the Veteran's current symptoms to personality disorder, and not schizophrenia.  Subsequently, the Veteran was afforded a VA examination in October 2010.  The examiner diagnosed him with schizoaffective disorder and stated that he could not render an opinion as to the etiology of the Veteran's disorder without resorting to mere speculation.  Finally, in a May 2012 opinion, Dr. J.V. stated that he believed that the symptoms of the Veteran's current schizoaffective disorder began in service.  He further opined that reports of personality disorder in the Veteran's service treatment records were in fact the initial presentation of his current schizoaffective disorder.  The opinion is based on the rationale that the Veteran's in-service symptoms are not consistent with personality disorder, but are indicative of psychosis and mood problems consistent with the Veteran's currently diagnosed schizoaffective disorder.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the opinion of Dr. J.V. to be more probative than the other VA examiners' opinions.  The June 2003 and October 2010 examination reports were purely speculative and thereby carry little probative value.  Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  The second June 2003 nexus opinion also carries low probative value, as the examiner failed to provide an adequate rationale for his negative opinion.  Furthermore, the Board notes that the same examiner previously rendered a speculative opinion as to the etiology of the Veteran's disorder.  There is no explanation as to why, within the same month, the examiner's opinion was elevated from mere speculation to emphatic.  Finally, the August 2003 opinion was not based on the physician's personal knowledge of the Veteran, but on mere review of his file and medical history.  

By contrast, Dr. J.V. indicated that his opinion was based on personal knowledge of the Veteran over a period of time and familiarity with his medical history.  He provided an opinion supported by detailed rationale and consistent with the evidentiary record.  Therefore, the Board finds that his opinion carries more probative value than the earlier opinions and is entitled to more weight.  

Additionally, the Veteran is competent to report on his symptoms and their onset.  In a June 2010 statement, the Veteran stated that he began experiencing depressed mood and other psychiatric difficulties in service, that he never previously experienced those symptoms, and that he is experiencing the same symptoms now.  The Board finds the Veteran's credible and consistent account of the onset of his psychiatric disorder during service to be probative evidence in support of his claim.  

In summary, the Board, in reviewing the record in its entirety, finds that the medical and lay evidence has demonstrated that the Veteran's schizoaffective disorder is related to his service.  Service connection for schizoaffective disorder is therefore warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizoaffective disorder is reopened.  

Entitlement to service connection for schizoaffective disorder is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


